DETAILED ACTION
This action is in response to the Applicant Response filed 27 September 2021 for application 15/794,482 filed 26 October 2017.
Claims 1, 6-7, 11-12, 15-16, 18-20 are currently amended.
Claims 21 are new.
Claims 5, 14 are cancelled.
Claims 1-4, 6-13, 15-21 are pending.
Claims 1-4, 6-13, 15-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Examiner notes that the amendments made to claims 1 and 11 were not similarly made to independent claim 12. For the purposes of examination, claim 12 has been analyzed as written. However, Examiner notes this difference, because, in light of the language of the claims dependent on claim 12 and in light of the arguments made in Applicant’s Remarks (09/27/2021), it appears that an amendment to claim 12, similar to that made to claims 1 and 11, was overlooked.

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the abstract and specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the drawings, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are partially persuasive. The claim objections noted below are maintained. Further, in light of the amendments made to the claims additional objections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 102(a)(2) rejections of claims 1, 11-12, 18 and the 35 U.S.C. 103 rejections of claims 2-4, 6-10, 13, 15-20 have been fully considered but are not persuasive. 
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited reference does not teach, from claim 1 (and similarly claim 11), reconfiguring the logical network connection information of the virtual neurons by the master node in accordance with an updated neural network topology to create a neural network having the updated neural network topology. Specifically, applicant argues that the criteria used to adjust the network of Tomioka focuses on the training of the network without regard to changing the neural network topology and none of the criteria suggests that an updated neural network topology is received. 

Therefore, claim 1 is rejected under 35 U.S.C. 102 as anticipated by Tomioka. For similar reasons, claims 11-12 are also rejected as anticipated by Tomioka. Additionally, the rejections of claims 1, 11-12 apply to all dependent claims which are dependent on claims 1,11-12, including claim 18 which is also anticipated by Tomioka; claims 2-4, 13 which are unpatentable over Tomioka in view of Shayeji; claims 6-7, 15-16, 20-21 which are unpatentable over Tomioka in view of Parker; claims 8, 17 which are unpatentable over Tomioka in view of Huang; claims 9, 19 which are unpatentable over Tomioka in view of Okanohara; and claim 10 which is unpatentable over Tomioka in view of Okanohara and further in view of Parker.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 7, lines 1-2, updating the neural network topology should read “updating the first neural network topology”
Claim 16, lines 1-2, updating the neural network topology should read “updating the first neural network topology”
Claim 20, line 2, one or more slave hardware node should read “one or more slave hardware nodes” [“s” added to “node”]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the updated neural network topology (line 3) while failing to provide proper antecedent bases. In light of the amendments to the other independent claims and the cancellation of claim 14, it appears that claim 12 was not amended similarly to claims 1 and 11. It is suggested that the 
reconfigure the logical network connection information of the virtual neurons by the master node in accordance with an updated neural network topology to create a neural network having the updated neural network topology
Examiner’s Note: For the purposes of examination, claim 15 will be interpreted as if language similar to claim 1 (as noted above) for the additional limitation is included in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11-12, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomioka et al. (US 2018/0336458 A1 – Asynchronous Neural Network Training, hereinafter referred to as “Tomioka”).

Regarding claim 1 (Currently Amended), Tomioka teaches a method for neural network processing (Tomioka, ¶0026 – teaches distributed neural network processing), comprising: 
configuring a physical network topology for a network that includes a plurality of hardware nodes in accordance with a first neural network topology (Tomioka, ¶0026 – teaches a neural network system topology with a plurality of worker nodes; Tomioka, ¶¶0057-0058 – teaches the hardware composition of the plurality of worker and control nodes; see also Tomioka, ¶0031 – teaches , one of which is designated as a master node with any other nodes in the network being designated as slave nodes (Tomioka, ¶0032 – teaches a control node [master] connected to a plurality of worker nodes [slaves]; see also Tomioka Figs. 2, 4); 
configuring one or more virtual neurons at each of the plurality of hardware nodes (Tomioka, ¶¶0021-0022 – teaches feed forward neural network; Tomioka, ¶0026 – teaches each worker node performing calculations for a layer of the neural network; Tomioka, ¶0031-0033 – teaches the input from the control node which includes the input neurons [The inclusion of a layer of a feed forward network on a worker node means that the node has virtual neurons with represent each neuron in the layer and the input at the control node means the node has virtual input neurons]) by the master node (Tomioka, ¶0040 – teaches the control node dynamically adjusting the criteria or per-worker node values of the criteria), each virtual neuron comprising a neuron function and logical network connection information that establishes weighted connections between different virtual neurons (Tomioka, ¶0021 – teaches the weights [logical network connection information] and the activations [neuron function] for the neurons of the neural network), to create a neural network having the first neural network topology (Tomioka, ¶¶0026-0028 – teaches the neural network topology created using the various hardware nodes; see also Tomioka, Figs. 2, 4, ¶¶0032-0033, 0036-0037 – demonstrating the network and the data being propagated through the network); 
executing a neural network processing function using the neural network (Tomioka, 0031 – teaches training the neural network and making a prediction; see also Tomioka, Figs. 2, 4, ¶¶0032-0033, 0036-0037 – demonstrating the network and the data being propagated through the network); and
reconfiguring the logical network connection information of the virtual neurons by the master node in accordance with an updated neural network topology to create a neural network having the updated neural network topology (Tomioka, ¶0040 - teaches updating parameters .

Regarding claim 11 (Currently Amended), it is the computer readable storage medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. Tomioka further teaches a non-transitory computer readable storage medium comprising a computer readable program for neural network processing, wherein the computer readable program when executed on a computer causes the computer to perform the steps (Tomioka, ¶0026 – teaches distributed neural network processing; Tomioka, ¶¶0057-0059 – teaches hardware to perform processing including computer readable media and processors performing computer executable instructions) ...

Regarding claim 12 (Currently Amended), Tomioka teaches a system for neural network processing (Tomioka, ¶0026 – teaches distributed neural network processing), comprising: 
a master hardware node in communication with one or more slave hardware nodes (Tomioka, ¶0032 – teaches a control node [master] connected to a plurality of worker nodes [slaves]; see also Tomioka Figs. 2, 4), comprising a processor (Tomioka, ¶¶0057-0059 – teaches hardware to perform processing including computer readable media and processors performing computer executable instructions) configured to: 
configure a physical network topology for a network (Tomioka, ¶0026 – teaches a neural network system topology with a plurality of worker nodes; Tomioka, ¶¶0057-0058 – teaches the hardware composition of the plurality of worker and control nodes; see also Tomioka, ¶0031 – teaches connecting network as a cloud service) that includes the master hardware node and the one or more slave hardware nodes in accordance with a first neural network topology (Tomioka, ¶0032 – teaches a control node [master] connected to a plurality of worker nodes [slaves]; see also Tomioka Figs. 2, 4); 
configure one or more virtual neurons at the master hardware node and at each slave hardware nodes (Tomioka, ¶¶0021-0022 – teaches feed forward neural network; Tomioka, ¶0026 – teaches each worker node performing calculations for a layer of the neural network; Tomioka, ¶0031-0033 – teaches the input from the control node which includes the input neurons; Tomioka, ¶0040 – teaches the control node dynamically adjusting the criteria or per-worker node values of the criteria [The inclusion of a layer of a feed forward network on a worker node means that the node has virtual neurons with represent each neuron in the layer and the input at the control node means the node has virtual input neurons]), each virtual neuron comprising a neuron function and logical network connection information that establishes weighted connections between different virtual neurons (Tomioka, ¶0021 – teaches the weights [logical network connection information] and the activations [neuron function] for the neurons of the neural network), to create a neural network having the first neural network topology (Tomioka, ¶¶0026-0028 – teaches the neural network topology created using the various hardware nodes; see also Tomioka, Figs. 2, 4, ¶¶0032-0033, 0036-0037 – demonstrating the network and the data being propagated through the network); and
execute a neural network processing function using the neural network (Tomioka, 0031 – teaches training the neural network and making a prediction; see also Tomioka, Figs. 2, 4, .

Regarding claim 18 (Currently Amended), Tomioka teaches all of the limitations of the system of claim 12 as noted above. Tomioka further teaches wherein each slave hardware node hosts virtual neurons on a single layer of the neural network (Tomioka, ¶0026 – teaches each worker node performing calculations for a layer of the neural network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Shayeji et al. (Analysis and Enhancements of Leader Elections Algorithms in Mobile Ad Hoc Networks, hereinafter referred to as “Shayeji”).

Regarding claim 2 (Original), Tomioka teaches all of the limitations of the method of claim 1 as noted above. However, Tomioka does not explicitly teach wherein the plurality of hardware nodes comprises a plurality of master-capable hardware nodes.
Shayeji teaches wherein the plurality of hardware nodes comprises a plurality of master-capable hardware nodes (Shayeji, section 1 – teaches that any of the slave nodes can be elected leader [Therefore, all the nodes are master-capable.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Shayeji in order to reduce the overhead of the master selection process using better criteria in the field of distributed hardware networks (Shayeji, Abstract – “Our proposed enhancements include recovered nodes inquiring about the current leader and the use of candidates during election to reduce the overhead of starting a new election session. In addition, better election criteria specific to MANET, such as battery life and signal strength, are proposed.”).

Regarding claim 3 (Original), Tomioka teaches all of the limitations of the method of claim 2 as noted above. However, Tomioka does not explicitly teach designating one master-capable hardware node from the plurality of hardware nodes as the master node.
Shayeji teaches designating one master-capable hardware node from the plurality of hardware nodes as the master node (Shayeji, section 1 – teaches electing a master node).


Regarding claim 4 (Original), Tomioka teaches all of the limitations of the method of claim 3 as noted above. However, Tomioka does not explicitly teach designating a new master node in response to a change in the physical network topology.
Shayeji teaches designating a new master node in response to a change in the physical network topology (Shayeji, section 1 – teaches electing a new leader node in the case of a node departure or failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomioka and Shayeji for the same reasons as disclosed in claim 3 above.

Regarding claim 13 (Original), Tomioka teaches all of the limitations of the system of claim 12 as noted above. However, Tomioka does not explicitly teach wherein the one or more slave hardware nodes comprise at least one master-capable hardware node.
Shayeji teaches wherein the one or more slave hardware nodes comprise at least one master-capable hardware node (Shayeji, section 1 – teaches that any of the slave nodes can be elected leader [Therefore, all the nodes are master-capable.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Shayeji in order to reduce the overhead of the master selection process using better criteria in the field of distributed hardware networks (Shayeji, Abstract – “Our proposed enhancements include recovered nodes inquiring about the current leader .

Claims 6-7, 15-16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Parker et al. (Distributed Neural Network: Dynamic Learning via Backpropagation with Hardware Neurons using Arduino Chips, hereinafter referred to as “Parker”).

Regarding claim 6 (Currently Amended), Tomioka teaches all of the limitations of the method of claim 1 as noted above. However, Tomioka does not explicitly teach reconfiguring the physical network topology for the network in accordance with the updated neural network topology.
Parker teaches reconfiguring the physical network topology for the network in accordance with the updated neural network topology (Parker, section I – teaches that each microchip represents a single neuron and chips/neurons can be moved to grow or shrink the network; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section IV.B. – teaches that the hardware ANN is a dynamic system where the architecture can be changed easily with minimal adjustment; Parker, section VII – teaches developing more complex ANN architectures by adding more layers and more neurons per layer [Because each microchip represents a single neuron in the network, changing the physical topology changes the neural network topology and changing the neural network topology changes the physical topology.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – “In this paper we present an 

Regarding claim 7 (Currently Amended), Tomioka teaches all of the limitations of the method of claim 1 as noted above. However, Tomioka does not explicitly teach updating the neural network topology in response to a network failure or to a failure of a hardware node.
Parker teaches updating the neural network topology in response to a network failure or to a failure of a hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section VII – teaches removing a microprocessor to simulated failure of a hardware node [Because each microchip has a single neuron, removal of a microchip changes the neural network topology by removing a neuron]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – “In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.”).

Regarding claim 15 (Currently Amended), Tomioka teaches all of the limitations of the system of claim 12 as noted above. However, Tomioka does not explicitly teach wherein the processor is further configured to reconfigure the physical network topology for the network in accordance with the updated neural network topology.
wherein the processor is further configured to reconfigure the physical network topology for the network in accordance with the updated neural network topology (Parker, section I – teaches that each microchip represents a single neuron and chips/neurons can be moved to grow or shrink the network; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section IV.B. – teaches that the hardware ANN is a dynamic system where the architecture can be changed easily with minimal adjustment; Parker, section VII – teaches developing more complex ANN architectures by adding more layers and more neurons per layer [Because each microchip represents a single neuron in the network, changing the physical topology changes the neural network topology and changing the neural network topology changes the physical topology.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – “In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.”).

Regarding claim 16 (Currently Amended), Tomioka teaches all of the limitations of the system of claim 12 as noted above. However, Tomioka does not explicitly teach wherein the processor is further configured to update the neural network topology in response to a network failure or to a failure of a hardware node.
Parker teaches wherein the processor is further configured to update the neural network topology in response to a network failure or to a failure of a hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – “In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.”).

Regarding claim 20 (Currently Amended), Tomioka teaches all of the limitations of the system of claim 12 as noted above. However, Tomioka does not explicitly teach wherein each of master node and the at least one slave node hosts a number of virtual neurons that corresponds to a number of processing elements at the respective node.
Parker teaches wherein each of the master hardware node and the one or more slave hardware node hosts a number of virtual neurons that corresponds to a number of processing elements at the respective node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – “In this paper we present an 

Regarding claim 21 (New), Tomioka in view of Parker teaches all of the limitations of the method of claim 6 as noted above. Tomioka further teaches wherein the updated neural network topology dictates different physical links between the hardware nodes and different logical links between the virtual neurons as compared to the first neural network topology (Tomioka, ¶0040 – teaches the control node dynamically adjusting the criteria of per-worker node values based on factors, where factors can be number of gradients [logical links], architecture type [physical and logical links], data features [logical links], node performance [physical links], communication network performance [physical links], subgraph factors and others, and dynamic adjustment can improve efficiency of the pipeline).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomioka and Parker for the same reasons as disclosed in claim 6 above.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Huang et al. (US 2017/0265254 A1 – Modular Deep Learning Model, hereinafter referred to as “Huang”).

Regarding claim 8 (Original), Tomioka teaches all of the limitations of the method of claim 1 as noted above. However, Tomioka does not explicitly teach activating and deactivating virtual neurons in response to an activity level of each virtual neuron.
activating and deactivating virtual neurons in response to an activity level of each virtual neuron (Huang, ¶¶0028-0030 - teaches a controller [master] that identifies the context [activity level] and activates or deactivated different submodules within the model, where the submodules are swapped in and out and comprise a portion of the model, such as a layer [comprising virtual neurons], that is optimized to process a signal for the given context; see also Huang, ¶0025 - provides definition of context [activity level]; Huang, ¶0026 - teaches the model as a neural network such as a feed forward neural network; Huang, ¶¶0047, 0170 - teaches the models may be in a distributed environment and tasked are performed by multiple remote processing devices).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Huang in order to develop a system applicable to a large number of different contexts while maintaining accuracy for each of the specific contexts in the field of distributed neural network models (Huang, ¶0023 – “A technical problem with current acoustic models is enabling a single model to accurately process audio signals captured in a large number of different contexts. In general, a model that can handle a broad variety of contexts is less accurate than a model trained for a specific context when processing a signal that fits the specific context. Of course, a model trained for a specific context can perform poorly when attempting to process audio signals that do not match the specific context. Moreover, it is very difficult to train a separate acoustic model for each context due to data scarcity. The technology described herein builds a model with context specific sub-modules. The modular model can comprise layers that are used in all contexts and then combined with context specific sub-modules that are used in only specific contexts to produce a result. The sub-modules allow the model to adapt to the present context.”).

Regarding claim 17 (Original), Tomioka teaches all of the limitations of the system of claim 12 as noted above. However, Tomioka does not explicitly teach wherein the processor is further configured to activate and deactivate virtual neurons in response to an activity level of each virtual neuron.
Huang teaches wherein the processor is further configured to activate and deactivate virtual neurons in response to an activity level of each virtual neuron (Huang, ¶¶0028-0030 - teaches a controller [master] that identifies the context [activity level] and activates or deactivated different submodules within the model, where the submodules are swapped in and out and comprise a portion of the model, such as a layer [comprising virtual neurons], that is optimized to process a signal for the given context; see also Huang, ¶0025 - provides definition of context [activity level]; Huang, ¶0026 - teaches the model as a neural network such as a feed forward neural network; Huang, ¶¶0047, 0170 - teaches the models may be in a distributed environment and tasked are performed by multiple remote processing devices).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Huang in order to develop a system applicable to a large number of different contexts while maintaining accuracy for each of the specific contexts in the field of distributed neural network models (Huang, ¶0023 – “A technical problem with current acoustic models is enabling a single model to accurately process audio signals captured in a large number of different contexts. In general, a model that can handle a broad variety of contexts is less accurate than a model trained for a specific context when processing a signal that fits the specific context. Of course, a model trained for a specific context can perform poorly when attempting to process audio signals that do not match the specific context. Moreover, it is very difficult to train a separate acoustic model for each context due to data scarcity. The technology described herein builds a model with context specific sub-modules. The modular model can comprise layers that are used in all .

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Okanohara et al. (US 2016/0217388 A1 – Machine Learning Heterogeneous Edge Device, Method, and System, hereinafter referred to as “Okanohara”).

Regarding claim 9 (Original), Tomioka teaches all of the limitations of the method of claim 1 as noted above. However, Tomioka does not explicitly teach wherein at least one hardware node is an edge system that processes input data and wherein at least one hardware node is a cloud system.
Okanohara teaches wherein at least one hardware node is an edge system that processes input data and wherein at least one hardware node is a cloud system (Okanohara, ¶0003 – teaches edge device analyzing input data; Okanohara, ¶0020 – teaches edge devices as nodes and a server node [master] as a cloud system; Okanohara, ¶¶0027-0028 – teaches process input data on edge devices; see also Okanohara, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Shayeji in order to develop a system using heterogeneous devices which can process input data in the field of distributed hardware networks (Okanohara, ¶0003 – “FIG. 3A is high level block diagram illustrating a heterogeneous group of edge devices, according to an example embodiment of the present disclosure. The heterogeneous group 300 includes two edge devices 302a and 302b, which are both the same type of edge device 100 (e.g., both video cameras 302). The heterogeneous group 300 also includes three more edge devices 304, 306, and 308, which are each different types of devices 100 (e.g., one thermostat, one automatic teller machine, and one shopping cart).”).
Regarding claim 19 (Currently Amended), Tomioka teaches all of the limitations of the system of claim 12 as noted above. However, Tomioka does not explicitly teach wherein at least node selected from the group consisting of the master node and the one or more slave nodes is an edge system that processes input data and wherein at least node selected from the group consisting of the master node and the one or more slave nodes is a cloud system.
Okanohara teaches wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is an edge system that processes input data and wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is a cloud system (Okanohara, ¶0003 – teaches edge device analyzing input data; Okanohara, ¶0020 – teaches edge devices as nodes and a server node [master] as a cloud system; Okanohara, ¶¶0027-0028 – teaches process input data on edge devices; see also Okanohara, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka with the teachings of Shayeji in order to develop a system using heterogeneous devices which can process input data in the field of distributed hardware networks (Okanohara, ¶0003 – “FIG. 3A is high level block diagram illustrating a heterogeneous group of edge devices, according to an example embodiment of the present disclosure. The heterogeneous group 300 includes two edge devices 302a and 302b, which are both the same type of edge device 100 (e.g., both video cameras 302). The heterogeneous group 300 also includes three more edge devices 304, 306, and 308, which are each different types of devices 100 (e.g., one thermostat, one automatic teller machine, and one shopping cart).”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Okanohara and further in view of Parker et al. (Distributed Neural Network: Dynamic Learning via Backpropagation with Hardware Neurons using Arduino Chips, hereinafter referred to as “Parker”).

Regarding claim 10 (Original), Tomioka in view of Okanohara teaches all of the limitations of the method of claim 9 as noted above. However, Tomioka in view of Okanohara does not explicitly teach wherein each of the plurality of hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the hardware node.
Parker teaches wherein each of the plurality of hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tomioka in view of Okanohara with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware networks (Parker, Abstract – “In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125      

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122